EXHIBIT 10.5

SECOND AMENDMENT TO

MASSEY ENERGY COMPANY

1999 PERFORMANCE INCENTIVE PLAN

As Amended and Restated Effective November 30, 2000

1. Section 11 of the Plan is revised to read as follows:

SECTION 11

CHANGES IN CAPITAL STRUCTURE

If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of shares or securities, or if cash, property or shares
or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, restructuring, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split, spin-off or the like, or if substantially all of the property and
assets of the Company are sold, then (i) the Committee shall make appropriate
and proportionate adjustments in the number and type of shares or other
securities or cash or other property that may be acquired pursuant to Awards
theretofore granted under this Plan and the exercise or settlement price of such
Awards in such manner as the Committee shall determine in order to retain the
economic value or opportunity provided immediately prior to the transaction for
which the adjustment is made and (ii) in all cases, unless the terms of such
transaction shall provide otherwise, the Committee may make appropriate and
proportionate adjustments in the maximum number and type of shares or other
securities that may be issued pursuant to such Awards thereafter granted under
this Plan. Notwithstanding anything to contrary in the foregoing, any such
adjustment shall be made in such a manner that will not affect the status of any
Award intended to be excepted from treatment as nonqualified deferred
compensation under Code Section 409A, to qualify as an ISO under Code
Section 422 or to be “performance based compensation” under Code Section 162(m).
No fractional interests will be issued under this Plan resulting from any such
adjustments.

Approved

November 14, 2006